     Case 1:18-cr-00274-PLM ECF No. 85 filed 05/13/19 PageID.194 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                       ___________________________________

UNITED STATES OF AMERICA,
                                                       Case No. 1:18-cr-274-02
                                                       Hon. Paul L. Maloney
                    Plaintiff,                         United States District Judge

v.

LACY LYNN ZIMMERMAN

                 Defendant.
______________________________/

       DEFENDANT’S MOTION FOR VARIANCE UNDER 18 U.S.C. § 3553(a)

       Lacy Lynn Zimmerman, defendant, by her attorney, Kenneth P. Tableman, moves

the Court to impose a sentence that varies below the sentencing guideline range for the

reasons set forth in her sentencing memorandum.

       This motion is based on the files and records in this case, and on W.D. Mich. LCrR

32.2(g). The government does not concur with the relief requested in this motion.

Dated: May 13, 2019                      Respectfully submitted,

                                         /s/ Kenneth P. Tableman
                                         Kenneth P. Tableman
                                         Kenneth P. Tableman, P.C.
                                         Attorney for Lacy Lynn Zimmerman
                                         161 Ottawa Avenue, Suite 404
                                         Grand Rapids, MI 49503
                                         (616) 233-0455
